Highway — Appeal by petitioners from decision of selectmen widening and straightening.
Sec. 10 of ch. 63, General Statutes, gives the right of appeal in general terms to any person aggrieved by the decision of the selectmen in laying out or altering a highway; and by sec. 12 of the same chapter it is provided that on such appeal the decision of the selectmen may be affirmed, modified, or reversed by the court, according to the report of the commissioners.
I think the true construction of these provisions of the statute gives an appeal to the petitioners in a case like the present.